Citation Nr: 0215146	
Decision Date: 10/29/02    Archive Date: 11/06/02

DOCKET NO.  96-49 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York


THE ISSUE

Entitlement to service connection for a cervical spine 
disorder.


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from May 1992 to May 1995.

This appeal came to the Board of Veterans' Appeals (Board) 
from a February 1996 RO rating decision that denied service 
connection for bilateral hearing loss, tinnitus, residuals of 
a neck injury, respiratory disease, right inguinal hernia, 
and a skin condition; granted service connection for 
patellofemoral syndrome of the right knee and assigned a 
10 percent rating, effective from May 1995; and granted 
service connection for patellofemoral syndrome of the left 
knee and assigned a zero percent rating, effective from May 
1995.  In a May 2002 decision, the Board denied service 
connection for bilateral hearing loss, tinnitus, respiratory 
disease, right inguinal hernia, and a skin condition, denied 
a higher rating for the right knee condition, and granted an 
increased evaluation of 10 percent for the left knee 
condition, effective from May 1995.

In May 2002, the Board also deferred action on the issue of 
service connection for a cervical spine disorder (residuals 
of a neck injury) pending additional development on the issue 
pursuant to authority granted by 67 Fed. Reg. 3,099 3,104 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  
The Board will consider that issue in this decision.


FINDINGS OF FACT

1.  A congenital disorder of the cervical spine found in 
service is not a disability for VA compensation.

2.  The congenital disorder underwent no increase in severity 
in service and the veteran's other neck problems in service 
were acute and transitory, and resolved without residual 
disability.

3.  The veteran's current cervical spine condition was first 
found after service and is not related to a disease or injury 
in service; nor was arthritis of the cervical spine 
demonstrated to a compensable degree within the first post-
service year.


CONCLUSION OF LAW

A chronic cervical spine disorder, including arthritis, was 
not incurred in or aggravated by active service; nor may 
arthritis of the cervical spine be presumed to have been 
incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.365 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 1991 & 
Supp. 2002)) redefined VA's duty to assist a veteran in the 
development of a claim.  Guidelines for the implementation of 
the VCAA that amended VA regulations were published in the 
Federal Register in August 2001.  66 Fed. Reg. 45620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The Board finds that no 
additional assistance to the veteran is required in the 
development of his claim for service connection for a 
cervical spine disorder for the reasons noted below, and that 
the requirements of the VCAA have in effect been satisfied.

The veteran has been provided with a VA examination to 
determine the nature and extent of any cervical spine 
disorder.  He has been provided with a statement of the case 
and supplemental statement of the case that discuss the 
pertinent evidence, and the laws and regulations related to 
the claim, that essentially notifies him of the evidence 
needed to prevail on the claim.  There is no identified 
evidence that has not been accounted for and the veteran's 
has been given the opportunity to submit written argument.  
In a May 2001 letter, the RO notified the veteran of the 
evidence needed to substantiate his claim and offered to 
assist him in obtaining any relevant evidence.  This letter 
gave notice of what evidence the veteran needed to submit and 
what evidence VA would try to obtain.

Under the circumstances, and for reasons noted later, the 
Board finds that the veteran has been provided with adequate 
notice of the evidence needed to successfully prove his claim 
and that there is no prejudice to him by appellate 
consideration of the claim at this time without providing 
additional assistance to him in the development of his claim 
as required by the VCAA or to give him another opportunity to 
present additional evidence and/or argument.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).  See also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  


A.  Factual Background

The veteran had active service from May 1992 to May 1995.

Service medical records show that X-rays of the veteran's 
cervical spine were taken in December 1994 because there was 
pain with palpation of the spine with occasional radiation to 
the left arm.  The X-rays demonstrated congenital fusion of 
C1 with the occiput.  A report of evaluation of his neck 
problems in January 1995 reveals no significant abnormality.  
The assessment was cervical muscle strain.  He was treated 
with medication and local heat.  At the time of his medical 
examination in February 1995 for separation from service, he 
stated that he had nerve deficits of the face related to a 
neck injury.  He had full range of motion of the neck.  

VA medical records show that the veteran was treated and 
evaluated for various conditions in 1995 and 1996.  The more 
salient medical reports related to the condition being 
considered in this appeal are discussed below.

The veteran underwent a VA spine examination in August 1995.  
He gave a history of an injury to the neck on a rappelling 
course in basic training.  He also stated that he banged his 
head in a vehicle and that he experienced intermittent 
episodes of numbness under his left eye with radiation down 
the side of his neck to his left upper extremity.  He 
complained of occasional "crackling sensations" and that he 
had trouble turning his head.  He complained of intermittent 
numbness of the volar aspect of his arm and forearm, and all 
fingers of the left hand.  No significant abnormalities were 
found.  The diagnosis was subjective complaints of neck pain 
with radiographic report from military showing congenital 
fusion of C1 with the occiput.

X-rays of the veteran's cervical spine were taken at a VA 
medical facility in May 1996.  The impressions were 
hypoplastic C1 ring and left neural foraminal narrowing at 
C3/4.

VA reports show that the veteran was seen for complaints of 
neck pain in August 1996.  A report of treatment on August 6 
reveals that the movements of his neck were restricted due to 
pain.  The assessment was cervical strain.  The report of his 
treatment on August 21 shows no significant abnormalities of 
the neck.  The assessment was traumatic arthritis of the 
cervical spine.

A VA report of the veteran's treatment in October 1996 
reveals that he had complaints of neck pain.  No significant 
abnormalities of the neck were found, and he had full range 
of motion of the cervical spine.  The assessment was cervical 
myalgia.

In a September 2002 letter, the Board notified the veteran 
that he would be scheduled for a VA medical examination in 
order to obtain additional evidence related to his claim for 
service connection for a cervical spine disorder.  He was 
advised of the provisions of 38 C.F.R. § 3.655 (2001).

VA documents received in October 2002 show that the veteran 
failed to report for a VA scheduled examination in October 
1992.  Those documents also reveal that he was advised of the 
scheduled examination in September 2002.


B.  Legal Analysis

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Where arthritis becomes manifest to a degree of 10 percent 
within one year from date of termination of active service, 
it shall be presumed to have been incurred in active service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

When entitlement or continued entitlement to a benefit cannot 
be established or confirmed without a current VA examination 
or reexamination and a claimant, without good cause, fails to 
report for such an examination, or reexamination, action 
shall be taken in accordance with paragraph (b).  38 C.F.R. 
§ 3.655(a) (2000).

When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit which was 
previously disallowed or a claim for increase, the claim 
shall be denied.  38 C.F.R. § 3.655(b).

The service medical records reveal that the veteran was found 
to have a congenital disorder of the cervical spine and 
treated for cervical muscle strain.  A congenital disorder is 
not a disease or injury within the meaning of legislation 
applicable to compensation.  38 C.F.R. § 3.303(c) (1999).  
Nor do the service medical records show that there was an 
increase in the severity of the veteran's congenital disorder 
of the cervical spine due to injury in service.  

The post-service medical records show that the veteran was 
found to have traumatic arthritis of the cervical spine as 
demonstrated on X-rays in May 1996, and that cervical strain 
and cervical myalgia were diagnosed in August and October 
1996, respectively.  The evidence does not link the veteran's 
post service cervical spine conditions to an incident of 
service.  Nor do the post-service medical records demonstrate 
the presence of arthritis of the cervical spine to a 
compensable degree within the first post service year.  That 
is, arthritis of the cervical spine with limitation of motion 
or motion limited in any way by pain that would warrant the 
assignment of a 10 percent evaluation for such condition 
under the provisions of diagnostic codes 5003 or 5292 with 
consideration of the provisions of 38 C.F.R. §§ 4.40, 4.45, 
and 4.59.  

The overall evidence of record in May 2002 left the Board 
uncertain as to the nature and cause of the veteran's 
cervical spine condition.  Under the circumstances, a VA 
medical examination was requested in order to determine the 
nature and extent of any cervical spine disorder, and to 
obtain an opinion as to the etiology of any cervical spine 
condition found.  The veteran was scheduled for such 
examination in October 2002, but he failed to report for the 
examination without good cause being shown by the evidence of 
record.

The veteran has an obligation to cooperate, when required, in 
the development of evidence pertaining to his claim.  The 
duty to assist is not always a one-way street, nor is it a 
blind alley.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); 
Olson v. Principi, 3 Vet. App. 480, 483 (1992).  The Board 
has a duty to assist the veteran in the development of a 
claim and that duty has been met in this case.  The veteran 
has not shown good cause for his failure to report for the 
scheduled examination.  Hence, the Board will provide no 
further assistance to the veteran in the development of the 
claim being considered in this appeal and will consider the 
claim based on the evidence of record.  66 Fed. Reg. 45,631 
(Aug. 29, 2001) (to be codified at 38 C.F.R. § 3.159(d)).

In view of the above, the Board finds that the evidence shows 
the veteran has a congenital disorder of the cervical spine 
that is not a disease or injury for VA purposes, that the 
congenital disorder did not increase in severity in service, 
and that the veteran's cervical strain in service was an 
acute and transitory condition that resolved without residual 
disability.  The Board finds that the evidence does not link 
the veteran's cervical spine conditions found after service 
to injury or disease in service, and does not demonstrate the 
presence of arthritis of the cervical spine to a compensable 
degree within the first post-service year.  The preponderance 
of the evidence is against the claim for service connection 
for a cervical spine disorder, and the claim is denied.

The benefit of the doubt doctrine is not for application 
because the preponderance of the evidence is against the 
claim.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).



ORDER

Service connection for a cervical spine disorder is denied.



		
	J. E. Day
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

